Citation Nr: 1112902	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-25 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD); and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD); and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted a notice of disagreement with this determination in July 2006, and timely perfected his appeal in August 2007.

The Veteran requested a Board hearing on his August 2007 Substantive Appeal; however, he withdrew this request in March 2009.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Clarification of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for stress and depression.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with an MDD and alcohol dependence.  Although not claimed by the Veteran, the Board is expanding his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for MDD, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of a major depression and alcohol dependence.  The RO, in a letter dated in January 2006, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.

Jurisdiction

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has not been submitted to reopen the claims of entitlement to service connection for a stomach disorder and an acquired psychiatric disorder.


FINDINGS OF FACT

1.  Entitlement to service connection for a stomach disorder was denied by rating decisions of February 2001 and June 2004.  The Veteran was notified of these decisions and of his appellate rights in letters of the same months, respectively, and did not file timely appeals.

2.  Evidence received subsequent to the June 2004 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder was denied by rating decision of June 2004.  The Veteran was notified of that decision and of his appellate rights in a letter of the same month and did not file a timely appeal.

4.  Evidence received subsequent to the June 2004 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The February 2001 and June 2004 rating decisions, which denied service connection for a stomach disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2010).  

2.  Evidence submitted subsequent to the June 2004 rating decision denying service connection for a stomach disorder is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

3.  The June 2004 rating decision which denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2010).  

4.  Evidence submitted subsequent to the June 2004 rating decision denying service connection for an acquired psychiatric disorder is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in January 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records.  A specific VA medical opinion is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, a remand for a VA opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Governing Law and Regulations

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The Board is also aware that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App 110 (2010).

A.  Stomach Disorder, to include GERD

Here, in July 2000, the Veteran initially filed a claim for service connection for a "serious stomach problem" resulting from the in-service extraction of his teeth.  However, noting that the Veteran's service treatment records were negative for complaints of or treatment for a digestive disorder in service, the RO denied the Veteran's claim in a February 2001 decision on the basis that the evidence failed to show that the Veteran's currently-diagnosed GERD and peptic ulcer were related to service.  The Veteran was notified of the denial in a letter of the same month, and did not appeal that decision.  The decision became final.  

The Veteran subsequently filed an application to reopen the claim for entitlement to service connection for a stomach disorder in January 2004.  However, the RO continued to deny the claim in a June 2004 rating decision because the evidence submitted since the previous denial was not new and material.  The Veteran was notified of the denial in a letter of the same month, and did not appeal that aspect of the decision.  The decision thus became final.  

The Veteran again filed an application to reopen the claim for a stomach disorder in November 2005.  Evidence received since the June 2004 denial of service connection for a stomach disorder includes VA outpatient treatment records dated from November 2003 to November 2005.  

The Board notes that these VA outpatient treatment records reveal ongoing treatment for GERD.  In a November 2003 note, the Veteran complained of stomach pain and an inability to keep food down for the past two days.  He was diagnosed with GERD, which was relieved with a gastrointestinal cocktail, and he was instructed to refrain from eating certain foods.  In a May 2005 note, he was again diagnosed with GERD after complaining of occasional epigastric distress after eating.  This evidence is new in that it is not evidence that was previously of record.  However, it is not material as it does not relate the origin of the Veteran's claimed stomach disorder to service.  Rather, it implies that the Veteran's stomach disorder is caused by a reaction to food ingestion, and does not raise a reasonable possibility of substantiating the claim.  

As the evidence received since the final denial in January 2004 is not both new and material, the application to reopen the previously denied claim must fail.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

B.  Acquired Psychiatric Disorder

The Veteran also seeks to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder.  In January 2004, the Veteran initially filed claims for service connection for stress and depression.  However, noting that the Veteran's service treatment records were negative for complaints of or treatment for a mental health disorder in service, the RO denied the Veteran's claims, merged and recharacterized as "entitlement to service connection for major depressive disorder," in a June 2004 decision on the basis that the evidence failed to show that the Veteran's currently-diagnosed major depressive disorder was related to service.  Rather, the RO found that the evidence suggested that the Veteran's psychiatric condition was due to worries about his financial situation, lack of employment, and physical pain caused by his non-service-connected back disorder.  The Veteran was notified of the denial in a letter of the same month, and did not appeal that decision.  The decision thus became final.  

The Veteran subsequently filed an application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder in November 2005.  Evidence received since the June 2004 denial of service connection for major depressive disorder includes VA outpatient treatment records dated from November 2003 to November 2005.  

The Board notes that these VA outpatient treatment records reveal ongoing treatment for psychiatric symptomatology.  He has been diagnosed with depressive disorder, anxiety, and ethanol abuse.  A July 2005 posttraumatic stress disorder (PTSD) screening was negative.  In a November 2005 mental health progress note, the Veteran indicated that he has been suffering from anxiety and depression because his girlfriend had a child two years ago and he was unsure if the child was his.  This evidence is new in that it is not evidence that was previously of record.  However, it is not material as it does not relate the origin of the Veteran's claimed psychiatric disorder to service.  Rather, it implies that the Veteran's stress and depression are caused by his social life, and does not raise a reasonable possibility of substantiating the claim.  

As the evidence received since the final denial in January 2004 is not both new and material, the application to reopen the previously denied claim must fail.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

ORDER

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for a stomach disorder, to include GERD, is denied.

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include MDD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


